        Case 1:15-cv-13825-WGY Document 212 Filed 03/25/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

------------------------------------- x
JOHN BROTHERSTON and JOAN GLANCY,                 :
individually and as representatives of a class of
similarly situated persons, and on behalf of the  :
Putnam Retirement Plan,
                                                  :
                       Plaintiffs,                           Civil Action
                                                  :          No. 15-13825-WGY
                v.
                                                  :
PUTNAM INVESTMENTS, LLC, PUTNAM
INVESTMENT MANAGEMENT, LLC, PUTNAM :
INVESTOR SERVICES, INC., the PUTNAM
BENEFITS INVESTMENT COMMITTEE, the                :
PUTNAM BENEFITS OVERSIGHT COMMITTEE,
and ROBERT REYNOLDS,                              :

                       Defendants.                      :

                                      :
------------------------------------- x

                             JOINT NOTICE OF SETTLEMENT

               Plaintiffs John Brotherston and Joan Glancy, individually and on behalf of all

others similarly situated, (“Plaintiffs”) and Defendants Putnam Investments, LLC; Putnam

Investment Management, LLC; Putnam Investor Services, Inc.; the Putnam Benefits Investment

Committee; the Putnam Benefits Oversight Committee; and Robert Reynolds (collectively,

"Defendants"), hereby notify the Court that they have reached an agreement in principle to settle

this action on a class-wide basis. The parties anticipate that they will finalize the settlement

agreement and submit a motion for preliminary approval of the settlement by April 17, 2020.
        Case 1:15-cv-13825-WGY Document 212 Filed 03/25/20 Page 2 of 2



Dated: March 25, 2020                 Respectfully submitted,
       Boston, Massachusetts

  /s/ Paul J. Lukas                      /s/ James R. Carroll
 James H. Kaster*                      James R. Carroll (BBO #554426)
 Paul J. Lukas*                        Eben P. Colby (BBO #651456)
 Kai H. Richter*                       Michael S. Hines (BBO #653943)
 Carl F. Engstrom*                     SKADDEN, ARPS, SLATE
 NICHOLS KASTER, PLLP                    MEAGHER & FLOM LLP
 4600 IDS Center                       500 Boylston Street
 80 S 8th Street                       Boston, Massachusetts 02116
 Minneapolis, Minnesota 55402          (617) 573-4800
 612-256-3200                           james.carroll@skadden.com
 kaster@nka.com                         eben.colby@skadden.com
 krichter@nka.com                       michael.hines@skadden.com
 lukas@nka.com
 cengstrom@nka.com                     Counsel for Defendants
 * admitted pro hac vice

 Jason M. Leviton (BBO #678331)
 Jacob A. Walker (BBO #688074)
 Bradley J. Vettraino (BBO #691834)
 BLOCK & LEVITON LLP
 155 Federal Street, Ste. 400
 Boston, Massachusetts 02110
 (617) 398-5600
 jason@blockesq.com
 jake@blockesq.com
 bradley@blockesq.com

 Counsel for Plaintiffs




                                         2
